Order, Supreme Court, New York County (Budd G. Goodman, J.), entered on or about December 19, 1990, granting defendant’s motion to suppress physical evidence and statements, unanimously affirmed.
The suppression court specifically concluded that defendant did not consent to a search of his automobile. Its determination, amply supported by the record, will not be disturbed by this court (see, People v Rivera, 121 AD2d 166, 171, affd 68 NY2d 786). Concur — Murphy, P. J., Wallach, Kupferman, Asch and Smith, JJ.